DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on January 25, 2021.  Claims 1, 4-6, 8, 13, 16-18, and 20 were amended; and claims 12 and 24 were cancelled.  Thus, claims 1-11 and 13-23 are pending.

Allowable Subject Matter
Claims 1-11 and 13-23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 13, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, a second projected location of the BHA at a second projected distance, where the second projected distance is less than the first projected distance, and where creating the proposed steering instructions that result in the proposed, projected BHA location being within the first location-tolerance window that is associated with the first projected distance is further in response to the second projected location not being within the second location-tolerance window, and implementing the altered steering instructions, using the surface steerable system, to drill a wellbore.  Therefore, claim 1, as well as claim 13, and dependent claims 2-11 and 14-23, are allowable over the prior art of record.

U.S. Patent Publication 2014/0291023 A1, to Edbury et al., discloses a method of drilling a subterranean well from a surface location.  
U.S. Patent Publication 2013/0140088 A1, to Williams, discloses a method of drilling a subterranean well from a surface location, which includes estimating a target formation depth and a target formation dip angle, calculating a target line that creates a top and bottom of the target formation that forms a first projection window.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864